Holden, J.
Counsel for the plaintiff in error in their brief do not complain that any error was committed except in the overruling of the motion for a new trial, based on the general grounds that the verdict was contrary to law and evidence and without evidence to support it, and refer to no other grounds of the motion. The evidence was sufficient to support the verdict, and the judgment overruling- the motion for a new trial will not be reversed. • .

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.